United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 13, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-20638
                          Summary Calendar


LEONARD RAY CROOMS,

                                    Petitioner-Appellant,

versus

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:05-CV-2069
                       --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Leonard Ray Crooms, Texas prisoner # 352784, who is a

sanctioned litigant, requests permission to proceed relative to

an appeal of the district court’s denial of his 28 U.S.C. § 2254

habeas corpus petition.   However, Crooms failed to request

permission of the district court to file his petition, as he is

required to do pursuant to this court’s order in Crooms v.

Cockrell, No. 01-21003 (5th Cir. March 28, 2002).   Therefore,

Crooms’s application for leave to proceed is DENIED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-20638
                               -2-


     IT IS FURTHER ORDERED that Crooms’s motions for leave to

file a supplemental complaint and for a certificate of

appealability are DENIED as having been improvidently filed.

     PERMISSION AND MOTIONS DENIED.